Exhibit 10.2
FIRST ALBANY COMPANIES INC.
1999 LONG-TERM INCENTIVE PLAN
AMENDED AND RESTATED THROUGH APRIL 27, 2004
* * * * *
     1. PURPOSE. The purpose of the 1999 Long-Term Incentive Plan (the “Plan”)
is to further and promote the interests of First Albany Companies Inc. (the
“Company”), its Subsidiaries and its shareholders by enabling the Company and
its Subsidiaries to attract, retain and motivate employees and officers or those
who will become employees or officers, and to align the interests of those
individuals and the Company’s shareholders. To do this, the Plan offers
performance-based incentive awards and equity-based opportunities providing such
employees and officers with a proprietary interest in maximizing the growth,
profitability and overall success of the Company and its Subsidiaries.
     2. DEFINITIONS. For purposes of the Plan, the following terms shall have
the meanings set forth below:
          2.1 “AWARD” means an award or grant made to a Participant under
Sections 6, 7, 8 and/or 9 of the Plan.
          2.2 “AWARD AGREEMENT” means the agreement executed by a Participant
pursuant to Sections 3.2 and 17.7 of the Plan in connection with the granting of
an Award.
          2.3 “BOARD” means the Board of Directors of the Company, as
constituted from time to time.
          2.4 “CODE” means the Internal Revenue Code of 1986, as in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.
          2.5 “COMMITTEE” means the committee of the Board established to
administer the Plan, as described in Section 3 of the Plan.
          2.6 “COMMON STOCK” means the Common Stock, par value $.01 per share,
of the Company or any security of the Company issued by the Company in
substitution or exchange therefor.
          2.7 “COMPANY” means First Albany Companies Inc., a New York
corporation, or any successor corporation to First Albany Companies Inc.

 



--------------------------------------------------------------------------------



 



          2.8 “DISABILITY” means disability as defined in the Participant’s then
effective employment agreement, or if the participant is not then a party to an
effective employment agreement with the Company which defines disability,
“Disability” means disability as determined by the Committee in accordance with
standards and procedures similar to those under the Company’s long-term
disability plan, if any. Subject to the first sentence of this Section 2.8, at
any time that the Company does not maintain a long-term disability plan,
“Disability” shall mean any physical or mental disability which is determined to
be total and permanent by a physician selected in good faith by the Company.
          2.9 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as in
effect and as amended from time to time, or any successor statute thereto,
together with any rules, regulations and interpretations promulgated thereunder
or with respect thereto.
          2.10 “FAIR MARKET VALUE” means on, or with respect to, any given
date(s), the average of the highest and lowest market prices of the Common
Stock, as reported on the NASDAQ NMS for such date(s) or, if the Common Stock
was not traded on such date(s), on the next preceding day or days on which the
Common Stock was traded. If at any time the Common Stock is not traded on such
exchange, the Fair Market Value of a share of the Common Stock shall be
determined in good faith by the Board.
          2.11 “INCENTIVE STOCK OPTION” means any stock option granted pursuant
to the provisions of Section 6 of the Plan (and the relevant Award Agreement)
that is intended to be (and is specifically designated as) an “incentive stock
option” within the meaning of Section 422 of the Code.
          2.12 “NON-QUALIFIED STOCK OPTION” means any stock option granted
pursuant to the provisions of Section 6 of the Plan (and the relevant Award
Agreement) that is not (and is specifically designated as not being) an
Incentive Stock Option.
          2.13 “PARTICIPANT” means any individual who is selected from time to
time under Section 5 to receive an Award under the Plan.
          2.14 “PERFORMANCE UNITS” means the monetary units granted under
Section 9 of the Plan and the relevant Award Agreement.
          2.15 “PLAN” means the First Albany Companies Inc. 1999 Long-Term
Incentive Plan, as set forth herein and as in effect and as amended from time to
time (together with any rules and regulations promulgated by the Committee with
respect thereto).
          2.16 “RESTRICTED SHARES” means the restricted shares of Common Stock
granted pursuant to the provisions of Section 8 of the Plan and the relevant
Award Agreement.
          2.17 “RETIREMENT” means the voluntary retirement by the Participant
from active employment with the Company and its Subsidiaries on or after the
attainment of (i) age 65, or (ii) 60, with the consent of the Board.
          2.18 “STOCK APPRECIATION RIGHT” means an Award described in Section
7.2 of the Plan and granted pursuant to the provisions of Section 7 of the Plan.

 



--------------------------------------------------------------------------------



 



          2.19 “SUBSIDIARY(IES)” means any corporation (other than the Company)
in an unbroken chain of corporations, including and beginning with the Company,
if each of such corporations, other than the last corporation in the unbroken
chain, owns, directly or indirectly, more than fifty percent (50%) of the voting
stock in one of the other corporations in such chain.
     3. ADMINISTRATION.
          3.1 THE COMMITTEE. The Plan shall be administered by the Committee.
The Committee shall be appointed from time to time by the Board and shall be
comprised of not less than two (2) of the then members of the Board who are
Non-Employee Directors (within the meaning of SEC Rule 16b-3(b)(3)) of the
Company and Outside Directors (within the meaning of Section 162(m) of the
Code). No member of the Committee shall be eligible to receive awards under the
Plan. Consistent with the Bylaws of the Company, members of the Committee shall
serve at the pleasure of the Board and the Board, subject to the immediately
preceding sentence, may at any time and from time to time remove members from,
or add members to, the Committee.
          3.2 PLAN ADMINISTRATION AND PLAN RULES. The Committee is authorized to
construe and interpret the Plan and to promulgate, amend and rescind rules and
regulations relating to the implementation, administration and maintenance of
the Plan. Subject to the terms and conditions of the Plan, the Committee shall
make all determinations necessary or advisable for the implementation,
administration and maintenance of the Plan including, without limitation, (a)
selecting the Plan’s Participants, (b) making Awards in such amounts and form as
the Committee shall determine, (c) imposing such restrictions, terms and
conditions upon such Awards as the Committee shall deem appropriate, and (d)
correcting any technical defect(s) or technical omission(s), or reconciling any
technical inconsistency(ies), in the Plan and/or any Award Agreement. The
Committee may designate persons other than members of the Committee to carry out
the day-to-day ministerial administration of the Plan under such conditions and
limitations as it may prescribe, except that the Committee shall not delegate
its authority with regard to the selection for participation in the Plan and/or
the granting of any Awards to Participants. The Committee’s determinations under
the Plan need not be uniform and may be made selectively among Participants,
whether or not such Participants are similarly situated. Any determination,
decision or action of the Committee in connection with the construction,
interpretation, administration, implementation or maintenance of the Plan shall
be final, conclusive and binding upon all Participants and any person(s)
claiming under or through any Participants. The Company shall effect the
granting of Awards under the Plan, in accordance with the determinations made by
the Committee, by execution of written agreements and/or other instruments in
such form as is approved by the Committee. The Committee may, in its sole
discretion, delegate its authority to one or more senior executive officers for
the purpose of making Awards to Participants who are not subject to Section 16
of the Exchange Act.
          3.3 LIABILITY LIMITATION. Neither the Board nor the Committee, nor any
member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan (or
any Award Agreement), and the members of the Board and the Committee shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors and officers liability insurance coverage which may be in
effect from time to time.

 



--------------------------------------------------------------------------------



 



     4. TERM OF PLAN/COMMON STOCK SUBJECT TO PLAN.
          4.1 TERM. The Plan shall terminate on December 31, 2009, except with
respect to Awards then outstanding. After such date no further Awards shall be
granted under the Plan.
          4.2 COMMON STOCK. The maximum number of shares of Common Stock in
respect of which Awards may be granted or paid out under the Plan, subject to
adjustment as provided in Section 14.2 of the Plan, shall not exceed 3,600,000
shares. In the event of a change in the Common Stock of the Company that is
limited to a change in the designation thereof to “Capital Stock” or other
similar designation, or to a change in the par value thereof, or from par value
to no par value, without increase or decrease in the number of issued shares,
the shares resulting from any such change shall be deemed to be the Common Stock
for purposes of the Plan. Common Stock which may be issued under the Plan may be
either authorized and unissued shares or issued shares which have been
reacquired by the Company (in the open-market or in private transactions) and
which are being held as treasury shares. No fractional shares of Common Stock
shall be issued under the Plan.
          4.3 COMPUTATION OF AVAILABLE SHARES. For the purpose of computing the
total number of shares of Common Stock available for Awards under the Plan,
there shall be counted against the limitations set forth in Section 4.2 of the
Plan the maximum number of shares of Common Stock potentially subject to
issuance upon exercise or settlement of Awards granted under Sections 6 and 7 of
the Plan, the number of shares of Common Stock issued under grants of Restricted
Shares pursuant to Section 8 of the Plan and the maximum number of shares of
Common Stock potentially issuable under grants or payments of Performance Units
pursuant to Section 9 of the Plan, in each case determined as of the date on
which such Awards are granted. If any Awards expire unexercised or are
forfeited, surrendered, cancelled, terminated or settled in cash in lieu of
Common Stock, the shares of Common Stock which were theretofore subject (or
potentially subject) to such Awards shall again be available for Awards under
the Plan to the extent of such expiration, forfeiture, surrender, cancellation,
termination or settlement of such Awards.
     5. ELIGIBILITY. Individuals eligible for Awards under the Plan shall
consist of key employees and officers, or those who will become key employees or
officers, of the Company and/or its Subsidiaries whose performance or
contribution, in the sole discretion of the Committee, benefits or will benefit
the Company or any Subsidiary.
     6. STOCK OPTIONS.
          6.1 TERMS AND CONDITIONS. Stock options granted under the Plan shall
be in respect of Common Stock and may be in the form of Incentive Stock Options
or Non-Qualified Stock Options (sometimes referred to collectively herein as the
“Stock Option(s))”. Such Stock Options shall be subject to the terms and
conditions set forth in this Section 6 and any additional terms and conditions,
not inconsistent with the express terms and provisions of the Plan, as the
Committee shall set forth in the relevant Award Agreement.
          6.2 GRANT. Stock Options may be granted under the Plan in such form as
the Committee may from time to time approve. Stock Options may be granted alone
or in addition to other Awards under the Plan or in tandem with Stock
Appreciation Rights. Special provisions shall apply to Incentive Stock Options
granted to any employee who owns (within the meaning of Section

 



--------------------------------------------------------------------------------



 



422(b)(6) of the Code) more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or its parent corporation or any
subsidiary of the Company, within the meaning of Sections 424(e) and (f) of the
Code (a “10% Shareholder”).
          6.3 EXERCISE PRICE. The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee, including,
without limitation, a determination based on a formula determined by the
Committee; provided, however, that the exercise price of an Incentive Stock
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the date of the grant of such Incentive Stock
Option; provided, further, however, that, in the case of a 10% Shareholder, the
exercise price of an Incentive Stock Option shall not be less than one hundred
ten percent (110%) of the Fair Market Value of the Common Stock on the date of
grant.
          6.4 TERM. The term of each Stock Option shall be such period of time
as is fixed by the Committee; provided, however, that the term of any Incentive
Stock Option shall not exceed ten (10) years (five (5) years, in the case of a
10% Shareholder) after the date immediately preceding the date on which the
Incentive Stock Option is granted.
          6.5 METHOD OF EXERCISE. A Stock Option may be exercised, in whole or
in part, by giving written notice of exercise to the Secretary of the Company,
or the Secretary’s designee, specifying the number of shares to be purchased.
Such notice shall be accompanied by payment in full of the exercise price in
cash, by certified check, bank draft, or money order payable to the order of the
Company, by delivery of shares of Common Stock already owned by the Participant
for at least six (6) months, or, if permitted by the Committee (in its sole
discretion) and applicable law, by delivery of, alone or in conjunction with a
partial cash or instrument payment, (a) a fully-secured promissory note or
notes, or (b) some other form of payment acceptable to the Committee. Payment
instruments shall be received by the Company subject to collection. The proceeds
received by the Company upon exercise of any Stock Option may be used by the
Company for general corporate purposes. Any portion of a Stock Option that is
exercised may not be exercised again.
          6.6 EXERCISABILITY. In respect of any Stock Option granted under the
Plan, unless otherwise (a) determined by the Committee (in its sole discretion)
at any time and from time to time in respect of any such Stock Option, or (b)
provided in the Award Agreement or in the Participant’s employment agreement in
respect of any such Stock Option, such Stock Option shall become exercisable as
to the aggregate number of shares of Common Stock underlying such Stock Option,
as determined on the date of grant, as follows:

  –   25%, on the first anniversary of the date of grant of the Stock Option,
provided the Participant is then employed by the Company and/or one of its
Subsidiaries;     –   50%, on the second anniversary of the date of grant of the
Stock Option, provided the Participant is then employed by the Company and/or
one of its Subsidiaries;

 



--------------------------------------------------------------------------------



 



  –   75%, on the third anniversary of the date of grant of the Stock Option,
provided the Participant is then employed by the Company and/or one of its
Subsidiaries;     –   100%, on the fourth anniversary of the date of grant of
the Stock Option, provided the Participant is then employed by the Company
and/or one of its Subsidiaries.

Notwithstanding anything to the contrary contained in this Section 6.6, such
Stock Option shall become one hundred percent (100%) exercisable as to the
aggregate number of shares of Common Stock underlying such Stock Option upon the
death, Disability or Retirement of the Participant.
          6.7 TANDEM GRANTS. If Non-Qualified Stock Options and Stock
Appreciation Rights are granted in tandem, as designated in the relevant Award
Agreements, the right of a Participant to exercise any such tandem Stock Option
shall terminate to the extent that the shares of Common Stock subject to such
Stock Option are used to calculate amounts or shares receivable upon the
exercise of the related tandem Stock Appreciation Right.
     7. STOCK APPRECIATION RIGHTS.
          7.1 TERMS AND CONDITIONS. The grant of Stock Appreciation Rights under
the Plan shall be subject to the terms and conditions set forth in this Section
7 and any additional terms and conditions, not inconsistent with the express
terms and provisions of the Plan, as the Committee shall set forth in the
relevant Award Agreement.
          7.2 STOCK APPRECIATION RIGHTS. A Stock Appreciation Right is an Award
granted with respect to a specified number of shares of Common Stock entitling a
Participant to receive an amount equal to the excess of the Fair Market Value of
a share of Common Stock on the date of exercise over the Fair Market Value of a
share of Common Stock on the date of grant of the Stock Appreciation Right,
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Right shall have been exercised.
          7.3 GRANT. A Stock Appreciation Right may be granted in addition to
any other Award under the Plan or in tandem with or independent of a
Non-Qualified Stock Option.
          7.4 DATE OF EXERCISABILITY. Unless otherwise provided in the
Participant’s employment agreement or the Award Agreement in respect of any
Stock Appreciation Right, a Stock Appreciation Right may be exercised by a
Participant, in accordance with and subject to all of the procedures established
by the Committee, in whole or in part at any time and from time to time during
its specified term. Notwithstanding the preceding sentence, in no event shall a
Stock Appreciation Right be exercisable prior to the date which is six (6)
months after the date on which the Stock Appreciation Right was granted or prior
to the exercisability of any Non-Qualified Stock Option with which it is granted
in tandem. The Committee may also provide, as set forth in the relevant Award
Agreement and without limitation, that some Stock Appreciation Rights shall be
automatically exercised and settled on one or more fixed dates specified therein
by the Committee.

 



--------------------------------------------------------------------------------



 



           7.5 FORM OF PAYMENT. Upon exercise of a Stock Appreciation Right,
payment may be made in cash, in Restricted Shares or in shares of unrestricted
Common Stock, or in any combination thereof, as the Committee, in its sole
discretion, shall determine and provide in the relevant Award Agreement.
          7.6 TANDEM GRANT. The right of a Participant to exercise a tandem
Stock Appreciation Right shall terminate to the extent such Participant
exercises the Non-Qualified Stock Option to which such Stock Appreciation Right
is related.
     8. RESTRICTED SHARES.
          8.1 TERMS AND CONDITIONS. Grants of Restricted Shares shall be subject
to the terms and conditions set forth in this Section 8 and any additional terms
and conditions, not inconsistent with the express terms and provisions of the
Plan, as the Committee shall set forth in the relevant Award Agreement.
Restricted Shares may be granted alone or in addition to any other Awards under
the Plan. Subject to the terms of the Plan, the Committee shall determine the
number of Restricted Shares to be granted to a Participant and the Committee may
provide or impose different terms and conditions on any particular Restricted
Share grant made to any Participant. With respect to each Participant receiving
an Award of Restricted Shares, there shall be issued a stock certificate (or
certificates) in respect of such Restricted Shares. Such stock certificate(s)
shall be registered in the name of such Participant, shall be accompanied by a
stock power duly executed by such Participant, and shall bear, among other
required legends, the following legend:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including, without limitation,
forfeiture events) contained in the First Albany Companies Inc. 1999 Long-Term
Incentive Plan and an Award Agreement entered into between the registered owner
hereof and First Albany Companies Inc. Copies of such Plan and Award Agreement
are on file in the office of the Secretary of First Albany Companies Inc., 30 S.
Pearl Street, Albany, New York 12207. First Albany Companies Inc. will furnish
to the recordholder of the certificate, without charge and upon written request
at its principal place of business, a copy of such Plan and Award Agreement.
First Albany Companies Inc. reserves the right to refuse to record the transfer
of this certificate until all such restrictions are satisfied, all such terms
are complied with and all such conditions are satisfied.”
Such stock certificate evidencing such shares shall, in the sole discretion of
the Committee, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.
          8.2 RESTRICTED SHARE GRANTS. A grant of Restricted Shares is an Award
of shares of Common Stock granted to a Participant, subject to such
restrictions, terms and conditions as the Committee deems appropriate,
including, without limitation, (a) restrictions on the sale, assignment,
transfer, hypothecation or other disposition of such shares, (b) the requirement
that the Participant deposit such shares with the Company while such shares are
subject to such restrictions, and (c) the requirement that such shares be
forfeited upon termination of employment for specified reasons

 



--------------------------------------------------------------------------------



 



within a specified period of time or for other reasons (including, without
limitation, the failure to achieve designated performance goals).
          8.3 RESTRICTION PERIOD. In accordance with Sections 8.1 and 8.2 of the
Plan and unless otherwise determined by the Committee (in its sole discretion)
at any time and from time to time, Restricted Shares shall only become
unrestricted and vested in the Participant in accordance with such vesting
schedule relating to such Restricted Shares, if any, as the Committee may
establish in the relevant Award Agreement (the “Restriction Period”).
Notwithstanding the preceding sentence, in no event shall the Restriction Period
be less than six (6) months after the date of grant. During the Restriction
Period, such stock shall be and remain unvested and a Participant may not sell,
assign, transfer, pledge, encumber or otherwise dispose of or hypothecate such
Award. Upon satisfaction of the vesting schedule and any other applicable
restrictions, terms and conditions, the Participant shall be entitled to receive
payment of the Restricted Shares or a portion thereof, as the case may be, as
provided in Section 8.4 of the Plan.
          8.4 PAYMENT OF RESTRICTED SHARE GRANTS. After the satisfaction and/or
lapse of the restrictions, terms and conditions established by the Committee in
respect of a grant of Restricted Shares, a new certificate, without the legend
set forth in Section 8.1 of the Plan, for the number of shares of Common Stock
which are no longer subject to such restrictions, terms and conditions shall, as
soon as practicable thereafter, be delivered to the Participant.
          8.5 SHAREHOLDER RIGHTS. A Participant shall have, with respect to the
shares of Common Stock underlying a grant of Restricted Shares, all of the
rights of a shareholder of such stock (except as such rights are limited or
restricted under the Plan or in the relevant Award Agreement). Any stock
dividends paid in respect of unvested Restricted Shares shall be treated as
additional Restricted Shares and shall be subject to the same restrictions and
other terms and conditions that apply to the unvested Restricted Shares in
respect of which such stock dividends are issued.
     9. PERFORMANCE UNITS.
          9.1 TERMS AND CONDITIONS. Performance Units shall be subject to the
terms and conditions set forth in this Section 9 and any additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall set forth in the relevant Award Agreement.
          9.2 PERFORMANCE UNIT GRANTS. A Performance Unit is an Award of units
(with each unit representing such monetary amount as is designated by the
Committee in the Award Agreement) granted to a Participant, subject to such
terms and conditions as the Committee deems appropriate, including, without
limitation, the requirement that the Participant forfeit such units (or a
portion thereof) in the event certain performance criteria or other conditions
are not met within a designated period of time.
          9.3 GRANTS. Performance Units may be granted alone or in addition to
any other Awards under the Plan. Subject to the terms of the Plan, the Committee
shall determine the number of Performance Units to be granted to a Participant
and the Committee may impose different terms and conditions on any particular
Performance Units granted to any Participant.

 



--------------------------------------------------------------------------------



 



          9.4 PERFORMANCE GOALS AND PERFORMANCE PERIODS. Participants receiving
a grant of Performance Units shall only earn into and be entitled to payment in
respect of such Awards if the Company and/or the Participant achieves certain
performance goals (the “Performance Goals”) during and in respect of a
designated performance period (the “Performance Period”). The Performance Goals
and the Performance Period shall be established by the Committee, in its sole
discretion. The Committee shall establish Performance Goals for each Performance
Period prior to, or as soon as practicable after, the commencement of such
Performance Period. The Committee shall also establish a schedule or schedules
for Performance Units setting forth the portion of the Award which will be
earned or forfeited based on the degree of achievement, or lack thereof, of the
Performance Goals at the end of the relevant Performance Period. In setting
Performance Goals, the Committee may use, but shall not be limited to, such
measures as total shareholder return, return on equity, net earnings growth,
sales or revenue growth, cash flow, comparisons to peer companies, individual or
aggregate Participant performance or such other measure or measures of
performance as the Committee, in its sole discretion, may deem appropriate. Such
performance measures shall be defined as to their respective components and
meaning by the Committee (in its sole discretion). During any Performance
Period, the Committee shall have the authority to adjust the Performance Goals
and/or the Performance Period in such manner as the Committee, in its sole
discretion, deems appropriate at any time and from time to time.
          9.5 PAYMENT OF UNITS. With respect to each Performance Unit, the
Participant shall, if the applicable Performance Goals have been achieved, or
partially achieved, as determined by the Committee in its sole discretion, by
the Company and/or the Participant during the relevant Performance Period, be
entitled to receive payment in an amount equal to the designated value of each
Performance Unit times the number of such units so earned. Payment in settlement
of earned Performance Units shall be made as soon as practicable following the
conclusion of the respective Performance Period in cash, in unrestricted Common
Stock, or in Restricted Shares, or in any combination thereof, as the Committee
in its sole discretion, shall determine and provide in the relevant Award
Agreement.
     10. DEFERRAL ELECTIONS/TAX REIMBURSEMENTS/OTHER PROVISIONS.
          10.1 DEFERRALS. The Committee may permit a Participant to elect to
defer receipt of any payment of cash or any delivery of shares of Common Stock
that would otherwise be due to such Participant by virtue of the exercise, earn
out or settlement of any Award made under the Plan. If any such election is
permitted, the Committee shall establish rules and procedures for such
deferrals, including, without limitation, the payment or crediting of reasonable
interest on such deferred amounts credited in cash, and the payment or crediting
of dividend equivalents in respect of deferrals credited in units of Common
Stock. The Committee may also provide in the relevant Award Agreement for a tax
reimbursement cash payment to be made by the Company in favor of any Participant
in connection with the tax consequences resulting from the grant, exercise,
settlement, or earn out of any Award made under the Plan.
          10.2 PERFORMANCE-BASED AWARDS. Performance Units, performance-based
Restricted Shares, and other Awards subject to performance criteria are intended
to be “qualified performance-based compensation” within the meaning of section
162(m) of the Code and shall be paid solely on account of the attainment of one
or more preestablished, objective performance goals within the meaning of
section 162(m) and the regulations thereunder. Until otherwise determined by

 



--------------------------------------------------------------------------------



 



the Committee, the performance goals shall be the attainment of preestablished
levels of any of net income, market price per share, earnings per share, return
on equity, return on capital employed and/or cash flow. The payout of any such
Award to a Covered Employee may be reduced, but not increased, based on the
degree of attainment of other performance criteria or otherwise at the
discretion of the Committee. For purposes of the Plan, “Covered Employee” has
the same meaning as set forth in Section 162(m) of the Code.
          10.3 MAXIMUM YEARLY AWARDS. The maximum annual Common Stock amounts in
this Section 10.3 are subject to adjustment under Section 14.2 and are subject
to the Plan maximum under Section 4.2.
     10.3.1 PERFORMANCE-BASED AWARDS. The maximum amount payable in respect of
Performance Units, performance-based Restricted Shares and other Awards subject
to performance criteria in any calendar year may not exceed 300,000 shares of
Common Stock (or the then equivalent Fair Market Value thereof) in the case of
any individual Participant.
     10.3.2 STOCK OPTIONS AND SARS. Each individual Participant may not receive
in any calendar year Awards of Options or Stock Appreciation Rights exceeding
300,000 underlying shares of Common Stock.
     11. DIVIDEND EQUIVALENTS. In addition to the provisions of Section 8.5 of
the Plan, Awards of Stock Options, and/or Stock Appreciation Rights, may, in the
sole discretion of the Committee and if provided for in the relevant Award
Agreement, earn dividend equivalents. In respect of any such Award which is
outstanding on a dividend record date for Common Stock, the Participant shall be
credited with an amount equal to the amount of cash or stock dividends that
would have been paid on the shares of Common Stock covered by such Award had
such covered shares been issued and outstanding on such dividend record date.
The Committee shall establish such rules and procedures governing the crediting
of such dividend equivalents, including, without limitation, the amount, the
timing, form of payment and payment contingencies and/or restrictions of such
dividend equivalents, as it deems appropriate or necessary.
     12. TERMINATION OF EMPLOYMENT.
          12.1 GENERAL. Except as is otherwise provided (a) in the relevant
Award Agreement as determined by the Committee (in its sole discretion), or (b)
in the Participant’s then effective employment agreement, if any, the following
terms and conditions shall apply as appropriate and as not inconsistent with the
terms and conditions, if any, contained in such Award Agreement and/or such
employment agreement:
          12.1.1 OPTIONS/SARS. Subject to any determination of the Committee
pursuant to Section 6.6 of the Plan, if a Participant’s employment with the
Company terminates for any reason, any then unexercisable Stock Options and/or
Stock Appreciation Rights shall be forfeited and cancelled by the Company.
Except as otherwise provided in this Section 12.1.1, if a Participant’s
employment with the Company and its Subsidiaries terminates for any reason, such
Participant’s rights, if any, to exercise any then exercisable Stock Options
and/or Stock Appreciation Rights, if any, shall terminate ninety (90) days after

 



--------------------------------------------------------------------------------



 



the date of such termination (but not beyond the stated term of any such Stock
Option and/or Stock Appreciation Right as determined under Sections 6.4 and 7.4)
and thereafter such Stock Options or Stock Appreciation Rights shall be
forfeited and cancelled by the Company. The Committee, in its sole discretion,
may determine that any such Participant’s Stock Options and/or Stock
Appreciation Rights, if any, to the extent exercisable immediately prior to any
termination of employment (other than a termination due to death, Retirement or
Disability), may remain exercisable for an additional specified time period
after such ninety (90) day period expires (subject to any other applicable terms
and provisions of the Plan and the relevant Award Agreement), but not beyond the
stated term of any such Stock Option and/or Stock Appreciation Right. If any
termination of employment is due to death, Retirement or Disability, a
Participant (and such Participant’s estate, designated beneficiary or other
legal representative, as the case may be and as determined by the Committee)
shall have the right, to the extent exercisable immediately prior to any such
termination, to exercise such Stock Options and/or Stock Appreciation Rights, if
any, at any time within the one (1) year period following such termination due
to death, Retirement or Disability (but not beyond the term of any such Stock
Option and/or Stock Appreciation Right as determined under Sections 6.4 and
7.4).
          12.1.2 RESTRICTED SHARES. If a Participant’s employment with the
Company and its Subsidiaries terminates for any reason (other than due to
Disability, Retirement or death) prior to the satisfaction and/or lapse of the
restrictions, terms and conditions applicable to a grant of Restricted Shares,
such Restricted Shares shall immediately be cancelled and the Participant (and
such Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights or interests in and with respect to any such Restricted
Shares. Notwithstanding anything to the contrary in this Section 12, the
Committee, in its sole discretion, may determine, prior to or within ninety
(90) days after the date of such termination, that all or a portion of any such
Participant’s Restricted Shares shall not be so cancelled and forfeited. If the
Participant’s employment terminates due to death, Disability or Retirement, the
Participant shall become 100% vested in any such Participant’s restricted Shares
as of the date of any such termination.
          12.1.3 PERFORMANCE UNITS. If a Participant’s employment with the
Company and its Subsidiaries terminates for any reason (other than due to
Disability, Retirement or death) prior to the completion of any Performance
Period, any Performance Units granted in respect of such Performance Period
shall immediately be cancelled by the Company and the Participant (and such
Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights or interests in and with respect to any such
Performance Units. Notwithstanding anything to the contrary in this Section 12,
the Committee, in its sole discretion may determine, prior to or within ninety
(90) days after the date of any such termination, that all or a portion of any
such Participant’s Performance Units shall not be so cancelled and forfeited
upon termination of employment for any reason or for a particular reason. If the
Participant’s employment terminates due to death, Disability or Retirement, the
Participant shall be entitled to earn into such Participant’s Performance Units
in accordance with Section 9 of the Plan; provided, however, that any such earn
out (determined in good faith by the Committee) shall be proportionately reduced
based on the number of days transpired in the relevant Performance Periods prior
to such death, Disability or Retirement over the total number of calendar days
in any such relevant Performance Period.

 



--------------------------------------------------------------------------------



 



     13. NON-TRANSFERABILITY OF AWARDS. Unless otherwise provided in the Award
Agreement, no Award under the Plan or any Award Agreement, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession. No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant’s
debts, judgements, alimony, or separate maintenance. Unless otherwise provided
in the Award Agreement, during the lifetime of a Participant, Stock Options and
Stock Appreciation Rights are exercisable only by the Participant.
     14. CHANGES IN CAPITALIZATION AND OTHER MATTERS.
          14.1 NO CORPORATE ACTION RESTRICTION. The existence of the Plan, any
Award Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s capital
structure or its business, (b) any merger, consolidation or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company’s or any Subsidiary’s capital stock or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the Company’s or any Subsidiary’s assets or
business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary. No Participant, beneficiary or any other person shall have any claim
against any member of the Board or the Committee, the Company or any Subsidiary,
or any employees, officers or agents of the Company or any subsidiary, as a
result of any such action. Notwithstanding anything herein contained to the
contrary, any Award granted hereunder shall be cancelled immediately prior to
the effective time of a transaction between the Company and another party
pursuant to a written agreement whereby the consummation of the transaction is
conditioned upon the availability of “pooling of interests” accounting treatment
(within the meaning of A.P.B. No. 16 or any successor thereto); provided,
however, that the cancellation of such Awards shall be subject to the following
conditions:
     (i) the existence of the Awards would (in the opinion of the firm of
independent certified public accountants regularly engaged to audit the
Company’s financial statements) render the transaction ineligible for pooling of
interests accounting treatment;
     (ii) the cancellation of the Awards would (in the opinion of the firm of
independent certified public accountants regularly engaged to audit the
Company’s financial statements) render the transaction eligible for pooling of
interests accounting treatment;
     (iii) the transaction is, in fact, consummated; and
     (iv) the written agreement providing for the transaction provides for each
Participant to whom an Award has been granted and whose Award must be cancelled
in accordance with this provision to receive, upon the effective date of such

 



--------------------------------------------------------------------------------



 



transaction, property with a fair market value at least equal to the monetary
payment that would be made upon exercise of such Award.
          14.2 RECAPITALIZATION ADJUSTMENTS. In the event of any change in
capitalization affecting the Common Stock of the Company, including, without
limitation, a distribution, stock split, reverse stock split, recapitalization,
consolidation, subdivision, split-up, spin-off, split-off, combination or
exchange of shares or other form of reorganization or recapitalization, or any
other change affecting the Common Stock, the Board shall authorize and make such
proportionate adjustments, if any, as the Board deems appropriate to reflect
such change, including, without limitation, with respect to the aggregate number
of shares of the Common Stock for which Awards in respect thereof may be granted
under the Plan, the maximum number of shares of the Common Stock which may be
granted or awarded to any Participant, the number of shares of the Common Stock
covered by each outstanding Award, and the exercise price or other price per
share of Common Stock in respect of outstanding Awards. Notwithstanding the
foregoing, in the event of a stock dividend, the proportionate adjustments
described in this Section 14.2 shall occur automatically, without any Board
action being required.
          14.3 CERTAIN MERGERS.
          14.3.1 If the Company enters into or is involved in any merger,
reorganization or other business combination with any person or entity (such
merger, reorganization or other business combination to be referred to herein as
a “Merger Event”) and as a result of any such Merger Event the Company will be
or is the surviving corporation, a Participant shall be entitled, as of the date
of the execution of the agreement evidencing the Merger Event (the “Execution
Date”) and with respect to both exercisable and unexercisable Stock Options
and/or Stock Appreciation Rights (but only to the extent not previously
exercised), to receive substitute stock options and/or stock appreciation rights
in respect of the shares of the surviving corporation on such terms and
conditions, as to the number of shares, pricing and otherwise, which shall
substantially preserve the value, rights and benefits of any affected Stock
Options or Stock Appreciation Rights granted hereunder as of the date of the
consummation of the Merger Event. Notwithstanding anything to the contrary in
this Section 14.3, if any Merger Event occurs, the Company shall have the right,
but not the obligation, to pay to each affected Participant an amount in cash or
certified check equal to the excess of the Fair Market Value of the Common Stock
underlying any affected unexercised Stock Options or Stock Appreciation Rights
as of the Execution Date (whether then exercisable or not) over the aggregate
exercise price of such unexercised Stock Options and/or Stock Appreciation
Rights, as the case may be. However, the Company shall not make any such
payments where the consummation of the Merger Event is pursuant to a written
agreement between the Company and another party conditioned upon the
availability of “pooling of interests” accounting treatment (within the meaning
of A.P.B. No. 16 or any successor thereto).
          14.3.2 If, in the case of a Merger Event in which the Company will not
be, or is not, the surviving corporation, and the Company determines not to make
the cash or certified check payment described in Section 14.3.1 of the Plan, the
Company shall compel and obligate, as a condition of the consummation of the
Merger Event, the surviving or resulting corporation and/or the other party to
the Merger Event, as necessary, or any parent, subsidiary or acquiring
corporation thereof, to grant, with respect to both exercisable and

 



--------------------------------------------------------------------------------



 



unexercisable Stock Options and/or Stock Appreciation Rights (but only to the
extent not previously exercised), substitute stock options or stock appreciation
rights in respect of the shares of common or other capital stock of such
surviving or resulting corporation on such terms and conditions, as to the
number of shares, pricing and otherwise, which shall substantially preserve the
value, rights and benefits of any affected Stock Options and/or Stock
Appreciation Rights previously granted hereunder as of the date of the
consummation of the Merger Event.
          14.3.3 Upon receipt by any affected Participant of any such cash,
certified check, or substitute stock options or stock appreciation rights as a
result of any such Merger Event, such Participant’s affected Stock Options
and/or Stock Appreciation Rights for which such cash, certified check or
substitute awards was received shall be thereupon cancelled without the need for
obtaining the consent of any such affected Participant.
          14.3.4 The foregoing adjustments and the manner of application of the
foregoing provisions, including, without limitation, the issuance of any
substitute stock options and/or stock appreciation rights, shall be determined
in good faith by the Committee in its sole discretion. Any such adjustment may
provide for the elimination of fractional shares.
     15. CHANGE OF CONTROL.
          15.1 ACCELERATION OF AWARDS VESTING. Anything in the Plan to the
contrary notwithstanding, if a Change of Control of the Company occurs (a) all
Stock Options and/or Stock Appreciation Rights then unexercised and outstanding
shall become fully vested and exercisable as of the date of the Change of
Control, (b) all restrictions, terms and conditions applicable to all Restricted
Shares then outstanding shall be deemed lapsed and satisfied as of the date of
the Change of Control, and (c) the Performance Period shall be deemed completed,
all Performance Goals shall be deemed attained at the highest levels and all
Performance Units shall be deemed to have been fully earned as of the date of
the Change of Control. The immediately preceding sentence shall apply to only
those Participants (i) who are employed by the Company and/or one of its
Subsidiaries as of the date of the Change of Control, or (ii) to whom Section
15.3 below is applicable.
          15.2 PAYMENT AFTER CHANGE OF CONTROL. Notwithstanding anything to the
contrary in the Plan, within thirty (30) days after a Change of Control occurs,
(a) the holder of an Award of Restricted Shares vested under Section 15.1(b)
above shall receive a new certificate for such shares without the legend set
forth in Section 8 of the Plan (and, in the case only of a Change of Control
under Section 15.4.1 of the Plan, such holder shall have the right, but not the
obligation, to elect, within ten (10) business days after the Participant has
actual or constructive knowledge of the occurrence of such Change of Control, to
require the Company to purchase such shares from the Participant at their then
Fair Market Value, (b) the holder of Performance Units shall receive payment of
the value of such grants in cash at the highest levels, and (c) in the case only
of a Change of Control under Section 15.4.1 of the Plan, the holders of any
Stock Options and/or Stock Appreciation Rights shall have the right, but not the
obligation, to elect, within ten (10) business days after the Participant has
actual or constructive knowledge of the occurrence of such Change of Control, to
require the Company to purchase such Stock Options and/or Stock Appreciation
Rights from the Participant for an aggregate amount equal to the then aggregate
Fair Market Value of the

 



--------------------------------------------------------------------------------



 



Common Stock underlying such Awards tendered, less the aggregate exercise price
of such tendered Awards.
     15.3 TERMINATION AS A RESULT OF A CHANGE OF CONTROL. Anything in the Plan
to the contrary notwithstanding, if a Change of Control occurs and if the
Participant’s employment is terminated before such Change of Control and it is
reasonably demonstrated by the Participant that such employment termination (a)
was at the request, directly or indirectly, of a third party who has taken steps
reasonably calculated to effect the Change of Control, or (b) otherwise arose in
connection with or in anticipation of the Change of Control, then for purposes
of this Section 15, the Change of Control shall be deemed to have occurred
immediately prior to such Participant’s employment termination (for all purposes
other than those set forth in Section 15.2(c) of the Plan).
     15.4 CHANGE OF CONTROL. For the purpose of this Agreement, “Change of
Control” shall mean:
     15.4.1 The acquisition, after the effective date of the Plan, by an
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either (a) the shares of
the Common Stock, or (b) the combined voting power of the voting securities of
the Company entitled to vote generally in the election of directors (the “Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by any individual who, on
the effective date of the Plan, beneficially owned 10% or more of the Common
Stock, (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, (iii) any acquisition
by any underwriter in connection with any firm commitment underwriting of
securities to be issued by the Company, or (iv) any acquisition by any
corporation if, immediately following such acquisition, more than 70% of the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), is beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the Common Stock and the Voting Securities in substantially the same
proportions, respectively, as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities; or
     15.4.2 Individuals who, as of the effective date of the Plan, constitute
the Board (the “Incumbent Board”) cease thereafter for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of the Plan whose election,
or nomination for election by the Company’s shareholders, was approved by at
least a majority of the directors then serving and comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents; or
     15.4.3 Approval by the shareholders of the Company of a reorganization,
merger or consolidation, other than a reorganization, merger or consolidation
with respect to

 



--------------------------------------------------------------------------------



 



which all or substantially all of the individuals and entities who were the
beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and Voting Securities beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation more than 70% of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
the Voting Securities; or
     15.4.4 Approval by the shareholders of the Company of (a) a complete
liquidation or substantial dissolution of the Company, or (b) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a Subsidiary, wholly-owned, directly or indirectly, by the Company.
16. AMENDMENT, SUSPENSION AND TERMINATION.
     16.1 IN GENERAL. The Board may suspend or terminate the Plan (or any
portion thereof) at any time and may amend the Plan at any time and from time to
time in such respects as the Board may deem advisable to insure that any and all
Awards conform to or otherwise reflect any change in applicable laws or
regulations, or to permit the Company or the Participants to benefit from any
change in applicable laws or regulations, or in any other respect the Board may
deem to be in the best interests of the Company or any Subsidiary. No such
amendment, suspension or termination shall (x) materially adversely effect the
rights of any Participant under any outstanding Stock Options, Stock
Appreciation Rights, Performance Units, or Restricted Share grants, without the
consent of such Participant, or (y) make any change that would disqualify the
Plan, or any other plan of the Company or any Subsidiary intended to be so
qualified, from the benefits provided under Section 422 of the Code, or any
successor provisions thereto.
     16.2 AWARD AGREEMENT MODIFICATIONS. The Committee may (in its sole
discretion) amend or modify at any time and from time to time the terms and
provisions of any outstanding Stock Options, Stock Appreciation Rights,
Performance Units, or Restricted Share grants, in any manner to the extent that
the Committee under the Plan or any Award Agreement could have initially
determined the restrictions, terms and provisions of such Stock Options, Stock
Appreciation Rights, Performance Units, and/or Restricted Share grants,
including, without limitation, changing or accelerating (a) the date or dates as
of which such Stock Options or Stock Appreciation Rights shall become
exercisable, (b) the date or dates as of which such Restricted Share grants
shall become vested, or (c) the performance period or goals in respect of any
Performance Units. No such amendment or modification shall, however, materially
adversely affect the rights of any Participant under any such Award without the
consent of such Participant.
17. MISCELLANEOUS.
     17.1 TAX WITHHOLDING. The Company shall have the right to deduct from any
payment or settlement under the Plan, including, without limitation, the
exercise of any Stock Option or Stock Appreciation Right, or the delivery,
transfer or vesting of any Common Stock or Restricted Shares, any federal,
state, local or other taxes of any kind which the Committee, in its sole
discretion, deems necessary to be withheld to comply with the Code and/or any
other applicable law, rule or regulation. Shares of Common Stock may be used to
satisfy any such tax withholding. Such

 



--------------------------------------------------------------------------------



 



Common Stock shall be valued based on the Fair Market Value of such stock as of
the date the tax withholding is required to be made, such date to be determined
by the Committee.
     17.2 NO RIGHT TO EMPLOYMENT. Neither the adoption of the Plan, the granting
of any Award, nor the execution of any Award Agreement, shall confer upon any
employee of the Company or any Subsidiary any right to continued employment with
the Company or any Subsidiary, as the case may be, nor shall it interfere in any
way with the right, if any, of the Company or any Subsidiary to terminate the
employment of any employee at any time for any reason.
     17.3 UNFUNDED PLAN. The Plan shall be unfunded and the Company shall not be
required to segregate any assets in connection with any Awards under the Plan.
Any liability of the Company to any person with respect to any Award under the
Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement. No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary. Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.
     17.4 PAYMENTS TO A TRUST. The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.
     17.5 OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS. Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Company or any Subsidiary unless expressly
provided in such other plans or arrangements, or except where the Board
expressly determines in writing that inclusion of an Award or portion of an
Award should be included to accurately reflect competitive compensation
practices or to recognize that an Award has been made in lieu of a portion of
competitive annual base salary or other cash compensation. Awards under the Plan
may be made in addition to, in combination with, or as alternatives to, grants,
awards or payments under any other plans or arrangements of the Company or its
Subsidiaries. The existence of the Plan notwithstanding, the Company or any
Subsidiary may adopt such other compensation plans or programs and additional
compensation arrangements as it deems necessary to attract, retain and motivate
employees.
     17.6 LISTING, REGISTRATION AND OTHER LEGAL COMPLIANCE. No Awards or shares
of the Common Stock shall be required to be issued or granted under the Plan
unless legal counsel for the Company shall be satisfied that such issuance or
grant will be in compliance with all applicable federal and state securities
laws and regulations and any other applicable laws or regulations. The Committee
may require, as a condition of any payment or share issuance, that certain
agreements, undertakings, representations, certificates, and/or information, as
the Committee may deem necessary or advisable, be executed or provided to the
Company to assure compliance with all such applicable laws or regulations.
Certificates for shares of the Restricted Shares and/or Common Stock

 



--------------------------------------------------------------------------------



 



delivered under the Plan may be subject to such stock-transfer orders and such
other restrictions as the Committee may deem advisable under the rules,
regulations, or other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law. In addition, if, at any time
specified herein (or in any Award Agreement or otherwise) for (a) the making of
any Award, or the making of any determination, (b) the issuance or other
distribution of Restricted Shares and/or Common Stock, or (c) the payment of
amounts to or through a Participant with respect to any Award, any law, rule,
regulation or other requirement of any governmental authority or agency shall
require either the Company, any Subsidiary or any Participant (or any estate,
designated beneficiary or other legal representative thereof) to take any action
in connection with any such determination, any such shares to be issued or
distributed, any such payment, or the making of any such determination, as the
case may be, shall be deferred until such required action is taken. With respect
to persons subject to Section 16 of the Exchange Act, transactions under the
Plan are intended to comply with all applicable conditions of SEC Rule 16b-3. To
the extent any provision of the Plan or any action by the administrators of the
Plan fails to so comply with such rule, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.
     17.7 AWARD AGREEMENTS. Each Participant receiving an Award under the Plan
shall enter into an Award Agreement with the Company in a form specified by the
Committee. Each such Participant shall agree to the restrictions, terms and
conditions of the Award set forth therein and in the Plan.
     17.8 DESIGNATION OF BENEFICIARY. Each Participant to whom an Award has been
made under the Plan may designate a beneficiary or beneficiaries to exercise any
option or to receive any payment which under the terms of the Plan and the
relevant Award Agreement may become exercisable or payable on or after the
Participant’s death. At any time, and from time to time, any such designation
may be changed or cancelled by the Participant without the consent of any such
beneficiary. Any such designation, change or cancellation must be on a form
provided for that purpose by the Committee and shall not be effective until
received by the Committee. If no beneficiary has been designated by a deceased
Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate. If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.
     17.9 LEAVES OF ABSENCE/TRANSFERS. The Committee shall have the power to
promulgate rules and regulations and to make determinations, as it deems
appropriate, under the Plan in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant. Without limiting the generality of
the foregoing, the Committee may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any such Subsidiary. If a Participant transfers within the Company,
or to or from any Subsidiary, such Participant shall not be deemed to have
terminated employment as a result of such transfers.
     17.10 LOANS. Subject to applicable law, the Committee may provide, pursuant
to Plan rules, for the Company or any Subsidiary to make loans to Participants
to finance the exercise price of any Stock Options, as well as the withholding
obligation under Section 17.1 of the Plan and/or the estimated or actual taxes
payable by the Participant as a result of the exercise of such Stock Option and
the Committee may prescribe the terms and conditions of any such loan.

 



--------------------------------------------------------------------------------



 



     17.11 GOVERNING LAW. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to the principles of conflict of laws thereof. Any titles and
headings herein are for reference purposes only, and shall in no way limit,
define or otherwise affect the meaning, construction or interpretation of any
provisions of the Plan.
     17.12 EFFECTIVE DATE. The Plan shall be effective upon its approval by the
Board and adoption by the Company, subject to the approval of the Plan by the
Company’s shareholders in accordance with Sections 162(m) and 422 of the Code.

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO
THE FIRST ALBANY COMPANIES INC.
1999 LONG-TERM INCENTIVE PLAN
     WHEREAS, the First Albany Companies Inc. 1999 Long-Term Incentive Plan (the
“Plan”) was adopted by the Board of Directors (the “Board”) of First Albany
Companies Inc. (the “Company”) on March 26, 1999 and approved by the Company’s
shareholders on May 18, 1999;
     WHEREAS, on March 18, 2005, the Board authorized an amendment to the Plan
to increase the number of shares available for grants under the Plan to
4,200,000 shares, subject to the approval of the Company’s shareholders;
     WHEREAS, Section 16.1 of the Plan provides that the Board may amend the
Plan at any time and from time to time in such respects as the Board may deem to
be in the best interests of the Company or any subsidiary of the Company;
     NOW, THEREFORE, the Plan is, contingent upon the approval of the Company’s
shareholders, amended in the following respects:
          1. The first sentence of Section 4.2 of the Plan is amended to delete
the first sentence and insert in lieu thereof the following:
“The maximum number of shares of Common Stock in respect of which Awards may be
granted or paid out under the Plan, subject to adjustment as provided in
Section 14.2 of the Plan, shall not exceed 4,200,000 shares.”
          2. The Amendment will not be effective unless and until it is approved
by the affirmative vote of a majority of the votes cast at the Annual Meeting on
this proposal by the holders of the shares of Common Stock entitled to vote
thereat.

 